Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered July 21, 2000, convicting defendant, after a jury trial, of rape in the first degree (two counts) and attempted sodomy in the first degree, and sentencing him, as a second felony offender, to an aggregate term of 36 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Issues of credibility and identification were properly presented to the jury and we find no reason to disturb its determinations. The evidence warrants the conclusion that each victim had an adequate opportunity to observe defendant and made a reliable identification.
The court properly precluded defendant from introducing evidence of third-party culpability (see People v Primo, 96 NY2d 351 [2001]). The possible connection of another person to the crimes was too speculative to have any probative value. To the extent that defendant is asserting a constitutional right to introduce this evidence, such claim is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that there was no violation of defendant’s right to present a defense (see Crane v Kentucky, 476 US 683, 689-690 [1986]).
We have considered defendant’s remaining contentions and find them to be unavailing. Concur—Nardelli, J.P., Mazzarelli, Andrias, Gonzalez and Sweeny, JJ.